Case: 10-60573     Document: 00511616338         Page: 1     Date Filed: 09/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2011
                                     No. 10-60573
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICAH RUDISILL,

                                                  Petitioner-Appellant

v.

BRUCE PEARSON, Warden, Federal Correctional Center Yazoo City,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:08-CV-272


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        In 1998, Micah Rudisill, federal prisoner # 48233-019, was convicted by a
jury of, inter alia, money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(I),
and conspiracy to commit money laundering, in violation of § 1956(h). In 2008,
Rudisill filed a petition under 28 U.S.C. § 2241 arguing that his money
laundering convictions should be invalidated in light of the Supreme Court’s
then-recent decision in United States v. Santos, 553 U.S. 507 (2008). The district
court dismissed the § 2241 petition concluding that Rudisill did not meet the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-60573     Document: 00511616338      Page: 2   Date Filed: 09/28/2011

                                  No. 10-60573

requirements for proceeding under the savings clause of 28 U.S.C. § 2255 as set
forth in Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). In
reviewing the denial of habeas relief, the district court’s findings of fact are
reviewed for clear error and issues of law are reviewed de novo. Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
      In this case, the district court limited the application of Santos to cases of
illegal gambling. The district court did not have the benefit of this court’s
contrary reasoning in Garland v. Roy, 615 F.3d 391, 402-04 (5th Cir. 2010), when
it reached this conclusion. Accordingly, the judgment of dismissal of Rudisill’s
§ 2241 petition is VACATED, and the matter is REMANDED to determine
whether, consistent with Garland, his claim falls within the savings clause of
§ 2255.




                                         2